IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA

JAIME REYES-GARCIA,                   NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellant,                      DISPOSITION THEREOF IF FILED

v.                                    CASE NO. 1D15-4972

P. M. DUNN CONSTRUCTION
CO.    INC.,   SOUTHEAST
EMPLOYEE     LEASING/LION
INSURANCE COMPANY, AND
PACKARD           CLAIMS
ADMINISTRATION,

      Appellees.


_____________________________/

Opinion filed July 6, 2016.

An appeal from an order of the Judge of Compensation Claims.
Robert D. Mcaliley, Judge.

Date of Accident: June 5, 2014.

Kimberly A. Hill of Kimberly A. Hill, P.L., Fort Lauderdale, for Appellant.

William H. Rogner of Hurley, Rogner, Miller, Cox, Waranch & Westcott, Winter
Park; Anthony Amelio of Hurley, Rogner, Miller, Cox, Waranch & Westcott, Ft.
Pierce, for Appellees.

PER CURIAM.

      AFFIRMED.

ROBERTS, C.J., LEWIS and RAY, JJ., CONCUR.